Citation Nr: 0419294	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-00 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for a right knee disability, status post anterior 
cruciate ligament (ACL) repair.

2.  Entitlement to an initial compensable evaluation for 
residuals of abdominal surgery.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1996 to 
October 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO granted service 
connection for post-surgical conditions of the right knee, 
abdomen, and right hand.  The RO assigned zero percent, 
noncompensable disability ratings for each disability, but 
assigned a 10 percent overall rating based on multiple 
noncompensable service-connected disabilities.  These 
decisions were all made effective October 22, 1999.

In February 2001, the RO raised the evaluation for the right 
knee disability to 10 percent, effective October 22, 1999.  
Since the veteran is presumed to be seeking the highest 
possible rating available under the rating schedule for 
bronchial asthma, the appeal as to the evaluation of that 
disability continues.  AB v. Brown, 6 Vet. App. 35 (1993).   

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge sitting at the RO in February 
2002.  A transcript of that hearing is of record.

The issue of entitlement to an initial compensable evaluation 
for residuals of abdominal surgery is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The service-connected right knee disability is 
principally manifested by complaints of pain on squatting or 
physical activity without limitation of motion, instability, 
or subluxation.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for the service-connected right knee disability, 
status post ACL repair, have been not  met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.20, 4.40, 4.71a, Diagnostic 
Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duties to provide notice and assist claimants with the 
development of their claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, (West 2002 & Supp. 2004).

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Court expressed the view that a VCAA notice letter consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In a letter dated in January 2003, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
The letter gave notice of what evidence the veteran needed to 
submit and what the VA would try to obtain.  

The January 2003 letter informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with the name and location of any person, 
agency or company with records that would assist in deciding 
the claims.  This notice should have put him on notice to 
submit relevant evidence in his possession.  

The notice was provided after the initial adjudication of the 
claim.  However, the veteran received the remedy provided in 
Pelegrini, which was simply that the RO provide the necessary 
notice.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  The veteran's service 
medical records are associated with the claims folder.  The 
veteran has submitted treatment records, and there are no 
outstanding records that could be relevant to appeal for an 
initial disability rating in excess of 10 percent for a right 
knee disability, status post ACL repair.  The veteran was 
afforded VA examinations in December 1999 and June 2001. 

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Pertinent Criteria

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2003), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59. 

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2003) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997), VA's General 
Counsel held that when a claimant has a disability rating 
under DC 5257 for instability of the knee, and there is also 
x-ray evidence of arthritis and limitation of motion 
sufficient to warrant a compensable rating, separate ratings 
are warranted for limitation of motion and instability.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity, with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board has no authority to grant an extraschedular rating 
in the first instance, but it has the authority to consider 
whether an RO's determination with respect to that issue was 
proper.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board 
may consider whether referral to "appropriate first-line 
officials" for extraschedular rating is required); Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (The Board may affirm 
an RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).   

Analysis

Service medical records show that the veteran injured his 
right knee in January 1999, and underwent right ACL 
reconstruction in April 1999.

On examination for VA in December 1999, the veteran reported 
that although his knee was stable, he experienced pain when 
he ran, jogged, used vibrating equipment or squatted.  He 
reported no swelling.  On examination there was pain on 
squatting.  The veteran could extend the right knee to 0 
degrees, and flex it to 140 degrees.  The range of motion was 
not affected by pain, fatigue, weakness, or lack of 
endurance.  The McMurray and drawer signs were negative.  The 
veteran was working as a sandblaster, and his daily 
activities were affected by frequent squatting.  An X-ray 
revealed post-surgical changes.  The diagnosis was status 
post ACL repair on the right knee with residual pain on 
squatting.  The knee was found to be stable on examination.  

In the June 2001 VA examination, the examiner noted that the 
veteran reported "clicking, pain and stiffness in the 
morning as well as swelling after activities, locking, 
fatigue and lack of endurance in his right knee."  The 
examiner noted that the veteran had range of motion in his 
right knee within normal limits.  The flexion was 140 degrees 
without pain, and the extension was zero degrees.  The drawer 
and McMurray's signs were negative.  Range of motion was not 
limited by pain, weakness, fatigue, lack or endurance, or 
incoordination. 

Diagnostic studies of the right knee revealed post-surgical 
change, but no arthritis or other joint abnormalities.

At the February 2002 hearing, the veteran testified that his 
knee really did not bother him too much.  He stated that it 
would swell, and there were certain sports that he could not 
play, and that he still experienced a lot of stiffness.  He 
also testified that he had some clicking, but that the knee 
did not give way.  He stated that it was basically stable.  
He related that he had quit his former employment due to knee 
pain, and was now a full-time student.  He explained that his 
knee disability did not interfere with his studies.

The RO has provided the veteran's current 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2003), for slight recurrent subluxation or lateral 
instability of the right knee.  Under that diagnostic code, a 
20 percent rating requires moderate recurrent subluxation or 
lateral instability.  As just discussed, the veteran's 
examinations have not revealed instability or subluxation.  
He has reported that he does not experience instability..  In 
short, there have been no reported findings that would meet 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5257.   

Diagnostic Code 5257 is not predicated on loss of range of 
motion, and thus §§ 4.40 and 4.45, with respect to pain, do 
not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Other diagnostic codes provide for a higher ratings on the 
basis of limitation of motion of the right knee.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261 (2003).  However, the 
veteran's range of right knee motion has consistently been 
reported as normal.  See 38 C.F.R. § 4.71, Plate II (2003) 
(providing that the normal range of motion in the knee is 
from 0 degrees of extension to 140 degrees of flexion).  The 
examiners have also been consistent in finding that the range 
of motion is not affected by functional factors.  Therefore, 
the Board does not find that a higher evaluation could be 
provided on the basis of functional factors.

The evidence does not demonstrate that the veteran's service-
connected disability produces such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Throughout the appeal 
period, the veteran was enrolled as a full-time student at a 
community college and he testified that his right knee 
disability did not interfere with his studies.  That 
disability has also not required any periods of 
hospitalization.  Thus, a referral of this case to the 
Director of the VA Compensation and Pension Service for 
consideration of the application of an extraschedular rating 
for service-connected a right knee disability, status post 
ACL repair, under the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003), is not warranted.

This case is based on an appeal of a May 2000 RO decision, 
which granted the veteran service connection for status post 
ACL repair on the right knee, effective from October 22, 
1999.  Consideration must therefore be given regarding 
whether the case warrants the assignment of separate ratings 
for his service-connected orthopedic disability for separate 
periods of time, from October 22, 1999, to the present, based 
on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  However, the 
Board finds that the assignment of a staged rating is not 
warranted because the veteran's disability has not met the 
criteria for an evaluation in excess of 10 percent at any 
time since the effective date of service connection.

In view of the foregoing discussion, the veteran's appeal for 
an initial disability rating in excess of 10 percent for his 
service-connected right knee disability, status post ACL 
repair must be denied.  Because the evidence in this case is 
not approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An initial disability rating in excess of 10 percent for a 
right knee disability, status post ACL repair, is denied.


REMAND

The July 2003 Board remand stated that the veteran should be 
scheduled for a VA examination to reevaluate the veteran's 
service-connected residuals of abdominal surgery.  A report 
in the claims folder indicates that the veteran failed to 
report for the examination scheduled in November 2003.  A 
comment attached to the report states that the veteran was 
contacted by phone by the Compensation and Pension clerk 
prior to the examination, and that he agreed to the date of 
the appointment.  An appointment letter was not sent to the 
veteran because it would not have arrived before the date of 
the appointment.  

An examination is necessary to assess the current status of 
the veteran's disability.  As the records stands, there are 
no findings showing entitlement to an increased rating.  
Since the veteran did not receive written notice of the 
scheduled examination, the Board finds that another attempt 
should be made to afford him the necessary evaluation.

The veteran is hereby advised that, following notice, a 
failure to report to the scheduled examination, without good 
cause, will result in the claims being decided on the 
evidence of record.  See 38 C.F.R. § 3.655 (2003).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the examination sent to the veteran by the pertinent VA 
medical facility.

Accordingly, this case is REMANDED for the following actions: 

1.  The RO should schedule the veteran 
for a new VA examination to determine the 
residuals, including scars and adhesions, 
of his abdominal surgery.  The examiner 
should provide specific findings 
regarding any impairment, limitation of 
motion, or discomfort with movement of 
the torso.

2.  Thereafter, the RO should reevaluate 
the claim on appeal.  In evaluating the 
surgical scar, the RO should consider 
both the old and new versions of the 
regulations for rating skin disorders.  
If the benefits sought on appeal remain 
denied, the RO should issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



